ORDER

PER CURIAM.
In this workers’ compensation case, Claimant Jack Dickson appeals from the final award of the Labor and Industrial Relations Commission (Commission) denying him compensation from the Second Injury Fund and finding he failed to establish a causal connection between his primary injury and his employment.
We have reviewed the briefs of the parties and the record on appeal and conclude the Commission’s award is supported by competent and substantial evidence. Section 287.495, RSMo Cum.Supp.1999. An extended opinion would have no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).